DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim(s) 1-8 is the inclusion of the limitation of a piezoelectric material that includes a perovskite-type metal oxide containing Na, Nb, Ba, Ti, and Mg, wherein relative numbers, a, b, c, d, and e in a ratio of numbers of Na, Nb, Ba, Ti, and Mg atoms contained in the piezoelectric material satisfy a following relation expression (1), 0.430 ≤ 0.460, 0.433 ≤ b ≤ 0.479, 0.040 ≤ c ≤ 0.070, 0.0125 ≤ d ≤ 0.0650, 0.0015 ≤ e ≤ 0.0092, and 0.9 x 3e ≤ c-d ≤ 1.1 x 3e, a+b+c+d+e =1   (1).  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 9-10 is the inclusion of the limitation of a piezoelectric element comprising a piezoelectric material that includes a perovskite-type metal oxide containing Na, Nb, Ba, Ti, and Mg, wherein relative numbers, a, b, c, d, and e in a ratio of numbers of Na, Nb, Ba, Ti, and Mg atoms contained in the piezoelectric material satisfy a following relation expression (1), 0.430 ≤ 0.460, 0.433 ≤ b ≤ 0.479, 0.040 ≤ c ≤ 0.070, 0.0125 ≤ d ≤ 0.0650, 0.0015 ≤ e ≤ 0.0092, and 0.9 x 3e ≤ c-d ≤ 1.1 x 3e, a+b+c+d+e =1   (1).  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 11 is the inclusion of the limitation of a liquid ejection head comprising a liquid chamber including a vibration unit provided with a piezoelectric element that includes a perovskite-type metal oxide containing Na, Nb, Ba, Ti, and Mg, wherein relative numbers, a, b, c, d, and e in a ratio of numbers of Na, Nb, Ba, Ti, and Mg atoms contained in the piezoelectric material satisfy a following relation expression (1), 0.430 ≤ 0.460, 0.433 ≤ b ≤ 0.479, 0.040 ≤ c ≤ 0.070, 0.0125 ≤ d ≤ 0.0650, 0.0015 ≤ e ≤ 0.0092, and 0.9 x 3e ≤ c-d ≤ 1.1 x 3e, a+b+c+d+e =1   (1).  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 12 is the inclusion of the limitation of a liquid ejection apparatus comprises a liquid ejection head comprising a liquid chamber including a vibration unit provided with a piezoelectric element that includes a piezoelectric material that includes a perovskite-type metal oxide containing Na, Nb, Ba, Ti, and Mg, wherein relative numbers, a, b, c, d, and e in a ratio of numbers of Na, Nb, Ba, Ti, and Mg atoms contained in the piezoelectric material satisfy a following relation expression (1), 0.430 ≤ 0.460, 0.433 ≤ b ≤ 0.479, 0.040 ≤ c ≤ 0.070, 0.0125 ≤ d ≤ 0.0650, 0.0015 ≤ e ≤ 0.0092, and 0.9 x 3e ≤ c-d ≤ 1.1 x 3e, a+b+c+d+e =1   (1).  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 13 is the inclusion of the limitation of an oscillatory wave motor at least comprising a vibration unit provided with a piezoelectric element that includes a piezoelectric material that includes a perovskite-type metal oxide containing Na, Nb, Ba, Ti, and Mg, wherein relative numbers, a, b, c, d, and e in a ratio of numbers of Na, Nb, Ba, Ti, and Mg atoms contained in the piezoelectric material satisfy a following relation expression (1), 0.430 ≤ 0.460, 0.433 ≤ b ≤ 0.479, 0.040 ≤ c ≤ 0.070, 0.0125 ≤ d ≤ 0.0650, 0.0015 ≤ e ≤ 0.0092, and 0.9 x 3e ≤ c-d ≤ 1.1 x 3e, a+b+c+d+e =1   (1).  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 14 is the inclusion of the limitation of optical equipment comprising a drive unit provided with the oscillatory wave motor that includes a vibration unit provided with a piezoelectric element that includes a piezoelectric material that includes a perovskite-type metal oxide containing Na, Nb, Ba, Ti, and Mg, wherein relative numbers, a, b, c, d, and e in a ratio of numbers of Na, Nb, Ba, Ti, and Mg atoms contained in the piezoelectric material satisfy a following relation expression (1), 0.430 ≤ 0.460, 0.433 ≤ b ≤ 0.479, 0.040 ≤ c ≤ 0.070, 0.0125 ≤ d ≤ 0.0650, 0.0015 ≤ e ≤ 0.0092, and 0.9 x 3e ≤ c-d ≤ 1.1 x 3e, a+b+c+d+e =1   (1).  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 15 is the inclusion of the limitation of a vibration device comprising a vibration body in a piezoelectric element comprising a piezoelectric material that includes a perovskite-type metal oxide containing Na, Nb, Ba, Ti, and Mg, wherein relative numbers, a, b, c, d, and e in a ratio of numbers of Na, Nb, Ba, Ti, and Mg atoms contained in the piezoelectric material satisfy a following relation expression (1), 0.430 ≤ 0.460, 0.433 ≤ b ≤ 0.479, 0.040 ≤ c ≤ 0.070, 0.0125 ≤ d ≤ 0.0650, 0.0015 ≤ e ≤ 0.0092, and 0.9 x 3e ≤ c-d ≤ 1.1 x 3e, a+b+c+d+e =1   (1) is provide to a vibration plate.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 16 is the inclusion of the limitation of a dust removing apparatus comprising the vibration device comprising a vibration body in a piezoelectric element comprising a piezoelectric material that includes a perovskite-type metal oxide containing Na, Nb, Ba, Ti, and Mg, wherein relative numbers, a, b, c, d, and e in a ratio of numbers of Na, Nb, Ba, Ti, and Mg atoms contained in the piezoelectric material satisfy a following relation expression (1), 0.430 ≤ 0.460, 0.433 ≤ b ≤ 0.479, 0.040 ≤ c ≤ 0.070, 0.0125 ≤ d ≤ 0.0650, 0.0015 ≤ e ≤ 0.0092, and 0.9 x 3e ≤ c-d ≤ 1.1 x 3e, a+b+c+d+e =1   (1) is provide to a vibration plate.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 17 is the inclusion of the limitation of  that includes an image pickup apparatus at least comprising the dust removing apparatus comprising the vibration device comprising a vibration body in a piezoelectric element comprising a piezoelectric material that includes a perovskite-type metal oxide containing Na, Nb, Ba, Ti, and Mg, wherein relative numbers, a, b, c, d, and e in a ratio of numbers of Na, Nb, Ba, Ti, and Mg atoms contained in the piezoelectric material satisfy a following relation expression (1), 0.430 ≤ 0.460, 0.433 ≤ b ≤ 0.479, 0.040 ≤ c ≤ 0.070, 0.0125 ≤ d ≤ 0.0650, 0.0015 ≤ e ≤ 0.0092, and 0.9 x 3e ≤ c-d ≤ 1.1 x 3e, a+b+c+d+e =1   (1) is provide to a vibration plate.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 18 is the inclusion of the limitation of electronic equipment comprising a piezoelectric element comprising a piezoelectric material that includes a perovskite-type metal oxide containing Na, Nb, Ba, Ti, and Mg, wherein relative numbers, a, b, c, d, and e in a ratio of numbers of Na, Nb, Ba, Ti, and Mg atoms contained in the piezoelectric material satisfy a following relation expression (1), 0.430 ≤ 0.460, 0.433 ≤ b ≤ 0.479, 0.040 ≤ c ≤ 0.070, 0.0125 ≤ d ≤ 0.0650, 0.0015 ≤ e ≤ 0.0092, and 0.9 x 3e ≤ c-d ≤ 1.1 x 3e, a+b+c+d+e =1   (1).  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Japanese Application Publication No. (JP 2016197717 A ) to Ueda Miki et al. (hereinafter Ueda Miki et al.).
Regarding Claim 1, Ueda Miki et al. teaches a piezoelectric material comprising: a perovskite-type metal oxide containing Na, Nb, Ba, Ti, and Mg [Ueda Miki et al., Abstract].
However, Ueda Miki et al. fails to teach a piezoelectric material that includes a perovskite-type metal oxide containing Na, Nb, Ba, Ti, and Mg, wherein relative numbers, a, b, c, d, and e in a ratio of numbers of Na, Nb, Ba, Ti, and Mg atoms contained in the piezoelectric material satisfy a following relation expression (1), 0.430 ≤ 0.460, 0.433 ≤ b ≤ 0.479, 0.040 ≤ c ≤ 0.070, 0.0125 ≤ d ≤ 0.0650, 0.0015 ≤ e ≤ 0.0092, and 0.9 x 3e ≤ c-d ≤ 1.1 x 3e, a+b+c+d+e =1   (1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701. The examiner can normally be reached Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA SOLOMON/Primary Examiner, Art Unit 2853